 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDEagle Material Handling,Inc., a Subsidiary of Somer-set Tire Service,Inc., and Somerset Tire Service,Inc.andLocal Union 825 and Branches A. B, C, D,International Union of Operating Engineers, AFL-CIO. Cases22-CA-6680 and 22-CA-6825December 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn August 6, 1976, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tions and a supporting brief and the General Counselfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended; the National LaborRelations Board adopts as its Order the recommend-,ed Order of the Administrative Law Judge andhereby orders that the Respondents, Eagle MaterialHandling, Inc., a Subsidiary of Somerset Tire Service,Inc., and Somerset Tire Service, Inc., Bound Brook,New Jersey, their officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,Admimstrative Law Judge: Upon acharge and an amended charge filed in Case 22-CA-6680on November 11, 1975, and May 3, 1976, respectively, anda charge and amended charges filed in Case 22-CA-6825on February 25, March 16, and May 3, 1976, respectively,by Local Union 825 and Branches A,B,C,D, InternationalUnion of Operating Engineers, AFL-CIO, herein called theUnion, an order consolidating the above-numbered casesand a complaint therein was issued on May 4, 1976, allegingthat the Respondents above named have engaged in andare engagingin unfair labor practices within the meaning ofSection 8(a)(1), (3), (4), and (5) of the National LaborRelationsAct, as amended. Respondents duly filed ananswer to the complaint denying that they have engaged inthe alleged unfair labor practices. A hearing in this227 NLRB No. 39proceeding was held in Newark, New Jersey, on May 24,1976. At the hearing the complaint and the answer were invarious respects amended. Following the close of theheanng, briefs were filed with the Administrative LawJudge on behalf of General Counsel and Respondents.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESSESOF RESPONDENTSSomerset Tire Service, Inc., herein called Somerset, wasincorporated in the State of New Jersey on February 20,1958, and its wholly owned subsidiary, Eagle. MaterialHandling, Inc., herein called Eagle, was incorporated in theState of New Jersey on April 16, 1974.Somerset, which maintains its principal office and placeof business at West Main Street, Bound Brook, New Jersey,is engaged at said location and at other locations in theState of New Jersey in the retail sale of motor vehicle tiresand parts and in rendering services related thereto. In theconduct of its operations, Somerset's annual gross revenuesare in excess of $500,000 and it receives goods valued inexcess of $50,000 which are transported through channelsof interstate commerce to its places of business in the Stateof New Jersey from other States of the United States. Eagle,whose principal office and place of business is at the samelocation as Somerset's is engaged in the purchase, sale,distribution, and servicing of forklift trucks and relatedsells products valued in excess of $50,000 which are shippedthrough channels of interstate commerce from its facility inthe State of New Jersey directly to locations outside theState. The complaint alleges, Respondents admit, and I findthat Somerset and Eagle each is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.However, the complaint alleges, but the answer denies,thatEagle and Somerset constitute a single integratedbusiness- enterprise and are a single employer within themeaning of Section 2(2) of the Act.The annual reports by domestic corporations filed withthe Office of the Secretary of State of New Jersey for theperiod ending December 31, 1975, show that Somerset andEagle have identical boards of directors and that the sameindividuals are respectively president and secretary of bothcorporations and that Daniel A. Gillings is the treasurer ofEagle and the comptroller of Somerset. (The reports list notreasurer for Somerset and no comptroller for Eagle.) Theonly difference in officers between the two corporations isthat John Kelty and William Eckert, who are on the boardsof directors of both corporations, are listed as vicepresidents of Somerset but are not listed as officers ofEagle.Eagle is the only franchise dealer for Allis-Chalmersforklift trucks in northern New Jersey and is principallyengaged in the sale of such vehicles and in the service of thetrucks it sells as well as other forklifts. Eagle was engaged inthis business as a division of Somerset prior to its incorpo-ration on April 16, 1974. Thus, Dennis Laughlin and JosephParise were hired to work as forklift mechanics for Eagle inSeptember 1973 before the Company was incorporated. EAGLE MATERIAL HANDLINGThey were then paid by checks issued by Somerset and theW-2 forms reflecting withholding tax information for theyear -1973 list Somerset as their employer. Dennis Laughlin,who worked continuously for Eagle from September 1973until he waslaid off on February 20, 1976, testified that heunderstood he was working for the same employer duringthe entire period of his employment and that he never wasadvised to -the contrary. In addition, Laughlin testifiedwithout contradiction that as an employee of Eagle hereceived an employee's discount for purchases made atSomersetstores and was permitted to purchase shares ofSomersetcapital stock under Somerset's corporate stockoption program.-Somerset stores advertise forklift trucks which Eagle sellsas being a related endeavor. Laughlin testified withoutcontradiction that from time to time he was instructed todeliver tires to Somerset stores, that during snow storms hewas sent to Somerset stores to help mount snow tires, andthat he obtained gasoline for the truck he operated forEagle from a Somerset store. Also, during the 1975 drive toorganize Eagle'smechanics,Jack Apgar, president of bothEagle and Somerset, distributed a campaign, letter toEagle's employees which speaks of the "seventeen years ofthisCompany's history," although Eagle then had beenincorporated only 1 year, and generally refers to Eagle as ifitwere a part of Somerset.'The decisive inquiry is whether the relationship betweenEagle and Somersetissuch that , they function, to asubstantial degree, as a single enterprise.The two Compa-nies have common directors and officers. The principalplaces of businessof both are in the same building. Theemployees of Eagle are accorded some of the same benefits,including stock ownership, as are given the employees ofSomerset.There is cooperation between the employees ofthe two Companies and the- business of Eagle, whichoriginallywas conducted as a division of Somerset, re-mained unchanged following the incorporation of Eagle. Asthe two operations are conducted largely as if they wereone, by the same individuals who exercise common controlover both, the Board may view them as a single employingenterprise.2 "[Plaper arrangements that do-not reflect thebusiness realities" 3 should not be permitted to frustrate theeffectuation of the purposes of the Act. I find, in agreementwith General Counsel, that Eagle and Somerset constitute asingle employer within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within themeaning ofSection 2(5) of the Act.tThus, among other things,PresidentApgar refersto Eagle as"employeeowned,"although the employees of Eagle were able to purchase capital stockof Somerset but not of Eagle.2N.L.R Bv Gibraltar Industries,Inc., & InternationalTrailer Co,Inc., et.al.,307F.2d 428, 431 (C.A. 4, 1962),cert. denied372 U.S. 911 (1963).Accord:Radio & Television Broadcast TechniciansLocal Union 1264,InternationalBrotherhoodof ElectricalWorkers, AFL-CIO v.BroadcastService ofMobile, Inc,380 U.S.255, 256 (1965),Sakrete ofNorthernIII.THEUNFAIR LABOR PRACTICES175A.BackgroundIn 1975 the Union was engaged in a drive to organizeEagle's service mechanics. An election was held on Febru-ary 6, 1975, which was inconclusive because objections tothe election and unfair labor practice charges against Eaglewere filed by the Union. Thereafter, a complaint-was issuedalleging violations of Section 8(a)(1) and (5) on the part ofEagle, and a hearing in the matter, consolidated with thehearing on the objections to the election, was held beforeAdministrative Law JudgeBenjaminB. Lipton on August27, 1975. Among others, Vincent Salvatore, Robert Bylsma,Dennis Laughlin, and Joseph Parise testified as witnessesforGeneral Counsel in that proceeding. AdministrativeLaw Judge- Liptdn's Decision issued on October 31, 1975.In- substantial part his findings were adopted by the -Boardin its Decision in the case on June 21, 1976.4 The Boardfound that Eagle committed separate violations of Section8(a)(l)when, prior to the election, it solicited employeegrievances and complaints, discharged an-unpopular super-visor in response to employee complaints, threatened tomove unit equipment and work if the Union won theelection, and promised employees additional benefits and awritten guarantee of continued employment, all in order todiscourage their support for the Union and when, following",the election, it implemented changes in employee benefitsand working conditions in fulfillment of its unlawfulpreelection promises. The Board further found that theUnion had obtained signed authorization cards from amajority of Eagle's employees on January 11, 1975; that theUnion'smajoritywas dissipated by Eagle's unlawfulconduct whichbegan on January 20 and continued throughthe election on February 6 and thereafter;, and that abargaining order was warranted, to remedy Eagle's exten-sive and pervasive unfair labor practices in violation ofSection 8(a)(l)" of the Act. The Board also decided thatEagle's bargaining obligation commenced on January 20when Eagle embarked on its course of unlawful conductwhich dissipated the Union's majority.5The complaint in the instant cases alleges that inviolation of Section 8(a)(1), (3), and (4) on October 27,1975, Respondents suspended Vincent Salvatore for 1 day;on November 7, 1975, Respondents laid off ViccentSalvatore and Robert Bylsma; and on February 20, 1976,Respondents laid off Dennis Laughlin and Joseph Parisebecause they had engaged in activities in support of theUnion and because they gave testimony under the Act. Thecomplaint further alleges that the described layoffs, whichtotally eliminated all the employees in the unit affected bythe Board's bargaining order in the prior case, together withsubcontracting work formerly performed by these mechan-ics and transferring work previously done by them to- otheremployees constitutedunilateralchanges in terms andCalifornia, Inc.,140 NLRB 765 (1963), enfd. 332 F.2d 902 (C.A. 9, 1964),cert. denied379 U.S.961 (1965).3N.L.R.B. v. DeenaArtware, Inc., 361U.S.398,403 (1960).4Eagle Material Handling of New Jersey,224 NLRB 1529(1976).5The Board, reversing Administrative Law Judge Lipton, held that Eaglehad not violated Sec. 8(a)(5) of the Act for the reason that the Union hadmade no demand on Eagle for recognition or bargaining. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDconditions of employment in violation of Section 8(a)(5)and (1).B.Suspension of SalvatoreOn October 20, 1975, Vincent Salvatore, a servicemechanic, was suspended for I day by General ManagerMilton Mostoc for having locked himself out of his truck onOctober 13. Salvatore, as well as mechanics DennisLaughlin, Joseph Parise, and Robert Bylsma, testified thatthe door handles on the trucks which they used weredefective, that they had difficulty unlocking the doors, andthat they had complained to Mostoc and Office ManagerMarinelli about the matter.Mostoc testified that contrary to instructions Salvatorehad left the motor running when he descended from histruck, had permitted the door to lock shut, and then did nothave enough initiative to get a coathanger and open thedoor, so that the Company had to send out anotheremployee to open the door for Salvatore. According toMostoc, it was for these reasons that he suspendedSalvatore for I day. As Mostoc's explanation for his actionisnot unreasonable and as there appears to be noconnection between Salvatore's suspension and his activi-ties in support of the Union, I shall recommend that theallegations in the complaint that Salvatore's 1-day suspen-sion on October 20 constituted a violation of Section8(a)(1), (3), and (4) be dismissed.C.The LayoffsAs of June 1975 Respondents employed six servicemechanics.Two voluntarily resigned and were not re-placed.They were Carl Booth who left the Company'semploy in June 1975 and Gilbert St. Mane who left hisposition with the Company in August 1975.Robert Bylsma,who was hired as a forklift mechanic inSeptember 1974, and Vincent Salvatore,whose date of hireis not given,were both laid off on November 7, 1975, andhave not been recalled.Salvatore testified that he andBylsma were laid off at the same time by Milton Mostoc,who, when asked for an explanation,stated that"itwas foreconomic reasons."Dennis Laughlin, who was presentwhen Salvatore and Bylsma were laid off,testified that "wequestioned[Mostoc about] the reasons for the layoff, andhe said that it was for economic reasons,and we dustquestioned if we were so busy, you know,why they had tolay the men off, and he dust said economic reasons, that'sit." Joseph Parise who was also present testified, "I made aremark to [Mostoc], how could he justify a layoff [ofSalvatore and Bylsma] with the amount of work in the shopand the preventive maintenance contract on the road thatwe were already behind on, what would we use formanpower to catch up? . . .His remark to me was that, `Ididn't say that we were not busy'and he left it there, as faras I can remember." Bylsma testified that he asked Mostoc"for a definition of economic reasons, because I didn'tunderstand that,being that there was so much work in theshop and the only answer I was given was it was notbecause of lack of work."No replacements were hired for Salvatore and Bylsma,but to demonstrate the absence of economic justificationfor these layoffs the following was adduced by GeneralCounsel:Dennis Laughlin testified:1.In October 1975 Office Manager Marinelli informedhim that the Company would no longer accept repair workfor forklifts other than Allis-Chalmers equipment.2.On November 7, the same day as the layoffsoccurred, he went on vacation and at that time there were 6to 8 forklifts in the shop for repair and there were 6 to 10service calls to be made. No basis was given by Laughlin forhis testimony regarding the service calls other than thatnumber of service calls were customarily made each day.3.AfterNovember 7 he observed two Somerset em-ployees do some repairs that formerly had been performedby Eagle's service mechanics.64.In October 1975 a repair job was subcontracted toP.A.R., an independent forklift truck dealer. However,Mostoc testified that this was the only job the Companyhad subcontracted and it was done only because it requiredovertime work, which Eagle'smechanicsrefused to do, inorder to meet the customer's needs.?Joseph Parise testified that after November 11, 1975, heno longer did preventivemaintenancework for customersof Eagle. Without giving the basis for his assertion, Parisealso testified that prior to November 7 Eagle had about adozen preventive maintenance contracts which coveredbetween 50 to 60 forklifts.On February 20, 1976, Dennis Laughlin and JosephParise, the only two service mechanics then working forEagle,were laid off. They were told by Office ManagerRocco Marinelli that the layoff was for economic reasonsand that they would be recalled when there should be aneed for their services. Laughlin and Parise testified that atthe time of their layoff there were at least four repair jobs inthe shop, plus dealer preparation and warranty work onAllis-Chalmers forklifts sold by Eagle. With the layoffs ofLaughlin and Parise, Eagle no longer employed any servicemechanicsand effectively had discontinued its servicerepair business.Milton Mostoc, the only witness for Respondents, whoseemployment with the Company dates only from February1975, testified in effect that the service mechanics were laidoff because of a declinein businessand that for the samereason Eagle as of February 20, 1976, discontinued allservice and repair of forklifts. Mostoc's testimony was givenentirely from memory. His testimony for the most partconsisted of broad generalizations with no record supportfor his assertions. As a consequence, at the hearing, theAdministrative Law Judge directed counsel's attention tothe fact that in large part this case turns on whether or notthere was a decline in maintenance work to the point thatfrom February 20, 1976, to date there was none at all, thatthese are matters that company records would tend to6Vincent Salvatore testified that he was at the Company's premises thereason given to him by Marinelli as the explanation for subcontracting theweek after his layoff and observed a Somerset employee doing repair workjob to P A R Laughlin also testified that between October 1975 andon forkliftsFebruary 20, 1976, P.A R performed two other jobs for Eagle.However, norMostoc was corroborated by Bylsma who testified that that was thebasis for this assertion appears in the record EAGLE MATERIAL HANDLING177establish one way or -another, and that neither side hassought to- produce such records.-Mostoc testified that the business of the forklift industryfell 60 to 65 percent in 1975 compared to 1974 and thatbetween February 1975 and February 1976 Respondentslost more-than $150,000 before taxes. However, Mostoc didnot furnish any information as to the extent that the serviceand repair portion of Respondents' business had declinedduring 'this, period .8With respect to the layoffs Mostocexplained that two mechanics voluntarily quit prior toAugust 1975 and were not replaced. Further, according toMostoc, "[i]n October, I believe it-was, we-cut back againtwo-people for economicreasons. We had the business-thebusiness was going down and I'll refer to figures a littlelater-. [Such figures were not later given.] They were allapprised of the fact that we were losing money and thatunless things turned around, we, would get to the pointwhere we would have to do whatever we had to do to turn itaround, and I think that the next step was in Februarywhen things got to bad that we had to cut back completelyfor reasons, -customer complaints, they didn't want ourservice because of the service people going out, and"informing customers that Eagle was going out of business.9No adequate explanation was given by Mostoc as to whyrepair and service' work was completely abandoned. Heproduced- no figures to show that Respondents were losingmoney on such work. On the other hand, Respondentsseem to have taken measures to avoid service or repairwork. No earlier than September 197510 the Respondentsadopted the practice of reducing substantially the price ofnew vehicles- and delivering such vehicles without dealerpreparation work and without the manufacturer's warran-ty.11 Similarly, customers who rent units from Respondentsare responsible for the repair and maintenance of suchvehicles but in consideration pay a reduced rental. `Mostoc also acknowledged that in mid-1975 the Compa-ny decided'to limit its service operations to Allis-Chalmersforklifts.His explanation was that the mechanics were notqualified to do such work. In noway did Mostoc elaborateupon this assertion or explain why the mechanics who hadbeen doing such work -for a substanital period of timesuddenly had lost their competency. On the other hand,each of the four mechanics involved in this case testified tolong experience repairing and maintaining forklifts of othermanufacturers.I find Milton Mostoc's completely uncorroborated expla-nation for Respondents'- abandonment of service and repair8 It is conceivable that a decline in the sale of new forklifts might beparalleled by an increase in service work because business concerns, as amatter of economy, might decode to repair old equipment rather than replaceit with new equipment.-9 The mechanics who allegedly made suchstatementswere not named byMostoc. Further, Mostoc averred that "we have a letter stating that a certainindividualmechanic. . . went in there and told them we were going out ofbusiness,thiswas in November " However, the letter was not produced.10Note should be taken that the Decision of Administrative Law JudgeBenjaminB. Lipton in the prior case reported at 224 NLRB 1529 was issuedon October 31, 1975, and the first layoffs of mechanics were effected I weeklater,onNovembee7, 1975.11The Company is reimbursed to the extent of 80 percent by Allis-Chalmers for warranty work on forklifts sold by Respondents. Mostoc didnot testify that customers who accepted delivery of forklifts from Respon-dentswithout the warranty were entitled to the benefit of the 80-percentreimbursementAccordingly, it would appear that in order to avoid warrantywork on forklifts to be without substance, incredible, andspecious.D.ConclusionsRespondents opposed the organization of their servicemechanics and engaged in "extensive' and pervasive unfairlabor practices," including a threat to move equipment andwork if the Union should win the election, to prevent theUnion from gaining representational status. Initially, Res-pondents appear to have succeeded in their purpose as theUnion failed to obtain a majority of the votes cast in theelection held on February 6, 1975. However, objectionswere filed to the election, unfair labor practice charges werefiled against Eagle, and after a hearing in the consolidatedproceeding Administrative Law Judge Lipton on October31, 1975, issued a Decision directing Eagle to bargain withthe Union as the representative of its service mechanics. Nocollective bargaining occurred, but Eagle filed exceptions toAdministrative Law Judge Lipton's Decision. Before, the-Board could decide the matter, Respondents, on November7, 1 week after the date of Administrative Law JudgeLipton's Decision, laid off two of its four mechanics and 3months later, on February 20, 1976, laid off the remainingtwo service mechanics, and thus effectively eliminated theunit for which Eagle was directed to bargain. Respondentsassert that there was a valid economic reason for thelayoffs. I have found the proof offered- in support of thisassertion inadequate and .the unsupported testimony ofRespondents' single witness at the hearing, Milton Mostoc,incredible and specious. In the circumstances, the.conclu-sion is warranted, and I so find, that Respondents laid offtheir four service mechanics in order to avoid bargainingwith the Union as their representative. Such conductconstitutes a classic violation of Section 8(a)(3) and (1) andI so find.12 The appropriate remedy for, such violations ofthe Act is to reinstate the laid-off employees with backpay.If there were economic reasons for the layoff of someemployees for some length of time after November 7, 1975,no adequate proof of such economic need was adduced at.the hearing. To, the extent that -the effect of the Orderrecommended herein may require Respondents to resumeoperations that they have discontinued, such remedy isnecessary in order to "return the parties to-a -status' quoante,"13and is proper as it does not appear-that suchwork Respondents are reducing the sale price of forklifts by a substantiallygreater amounts than the net cost to Respondents of warranty work on suchvehicles.-12N.C Coastal Motor Lines,Inc.; 219 NLRB 1009 (1975);ManleyTransfer Co., Inc and Kansas Deli very Service, Inc. v N L. R. B,390 F.2d 777,782 (C.A. 8, 1968);General Teamsters, Chauffeurs and Helpers, Local UnionNo. 782, International Brotherhood of T'e'amsters, Chauffeurs,Warehousemenand Helpers of America [Blue Cab Company and-Village Cab Company] v.N. L. RB.,373 F.2d 661 (C.A.D.C., 1967), cert. denied 389 U.S. 837;Town &Country Mf& Co., Inc., and Town & Country Sales Co., Inc v. N.L R B,316F.2d 846, 847 (C.A. 5, 1963);N L.R B v. Goya Foods, Inc, (Unanue & Sons,Inc.),303 F.2d' 442 (C.A. 2, 1962), cert. denied 371 U.S. 911;N.`L.RB. vBrown-DunkinCompany, Inc.,287 F.2d 17,19-21 (C.A. 10, 1961).13N.L.R.B. v.Mastro Plastics Corporation and French American ReedsManufacturing Company,354 F.2d 170, 181 (C.A. 2, 1965), cert. dfnied.384U.S.972(1966). 1-- 178DECISIONSOF NATIONALLABOR RELATIONS BOARDremedial order is economically prohibitive or undulyharsh. 14In the Decision in the prior case, reported at 224 NLRB1529, the Board decided in agreement with AdministrativeLaw Judge Lipton that Respondents' bargaining obliga-tions commencedas of January 20, 1975. Accordingly,refusals on the part of Respondents to discharge theircollective-bargainingdutiesafter such date constituteviolations of Section 8(a)(5) and (1).15 Such infringementsoccurred when Respondents laid off their service mechan-icswithout notice to the Union and without affording theUnion a meaningful opportunity to discuss and to negotiateabout the matter.16 The law is well settled that an employermust notify the bargaining representative prior to takingaction regarding the layoff of employees, even if the layoffsare for economic. reasons.17 Accordingly, I find thatRespondents thereby also have violated Section 8(a)(5) and(1) of the Act. 18Ifind General Counsel has not established any connec-tion between the layoffs and the fact that the laid-offemployees had testified in the earlier case. I shall thereforerecommend dismissal of the 8(a)(4) allegations of thecomplaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with their operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desisttherefrom and that they take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondents unlawfully laid offemployeesVincent Salvatore and Robert Bylsma onNovember 7, 1975, and employees Dennis Laughlin andJoseph Parise on February 20, 1976, 1 shall recommend thatRespondents offer each of them immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority and other rights and privileges,14 SeeFibreboard Paper Products Corp v NLRB ,379 U S 203, 215-216(1964),N L R B. v Jackson Farmers,Inc., 457 F.2d 516.518 (C.A 10, 1972),Manley Transfer Co, Inc v. N.LR B, supra,390 F 2d at 782,Alton-Arlan'sDept. Store, Inc,150 NLRB 1303, 1305 (1965)15 It is immaterial that the formalization of such collective-bargainingobligationfirst bythe Decision of Judge Lipton and then by the Decisionand Order of the Board did not occur until sometime after the date uponwhich the collective-bargaining obligations accrued SeeKing Radio Corpora-tion, Inc v N LR B.,398 F.2d 14, 17 (C A. 10, 1968),N LR B v Laney &Duke Storage WarehouseCo,Inc and Laney & Duke Terminal WarehouseCo., Inc,369 F.2d 859, 866 (C.A. 5, 1966);General Electric Company, BatteryProducts, Capacitor Department v N L R B,400 F.2d 713, 718 (C A 5, 1968),cert.denied 394U.S 904 (1969),George Webel d/b/a Webel Feed Mills &Pike Transit Company,217 NLRB 815 (1975)16Arnold Graphics Industries, Inc v. N L R B,505 F 2d 257,260 (C A 6,and make him whole for any loss of earnings he may havesuffered by reason of the discrimination against him bypayment to him of a sum of money equal to that which henormally would have earned from the aforesaid date of hislayoff to the date of Respondents'offer of reinstatement,lesshis net earnings during such period.The backpayprovided for herein shall be computed on the basis ofcalendar quarters,in accordance with the method pre-scribed inF.W. WoolworthCompany,90 NLRB 289 (1950).Interest at the rate of 6 percent per annum shall be added tosuch net backpay and shall be computed in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB716 (1962).Respondents'unlawful activities,including their discrim-matory layoffof four employees,go to the very heart of theAct and indicate a purpose to defeat the self-organizationof their employees.The unfair labor practices committedby Respondents are potentially related to other unfair laborpractices proscribed by the Act, and the danger of theircommission in the future is to be anticipated from Respon-dents'conduct in the past.The preventive purposes of theAct will be thwarted unless the recommended Order hereiniscoextensive with the threat.Accordingly,in order tomake effective the interdependent guarantees of Section 7and thus effectuate the policies of the Act, an orderrequiring Respondents to cease and desist from in any othermanner infringing upon the rights of employees guaranteedin the Act is deemed necessary.N. L. R B. v. ExpressPublishingCompany,312U.S.426 (1941);N.L.RB. v.EntwistleMfg. Co.,120 F.2d. 532 (C.A. 4, 1941).Upon the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.By failing to notify the Union in advance and byfailing to afford the Union an opportunity to bargaincollectively concerning the layoff of Respondents' servicemechanics and by discriminatorily laying off VincentSalvatore and Robert Bylsma on November 7, 1975, andDennis Laughlin and Joseph Parise on February 20, 1976,thereby discouraging membership in the Union, Respon-dents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (5) ofthe Act.2.By the foregoing conduct Respondents have inter-fered with, restrained, and coerced their employees in theexercise of the rights guaranteed in Section 7 of the Act andthereby have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.1974);Teamsters LocalUnionNo 328, affiliated withInternationalBrother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers of AmericaiWtttock Supply Company] v NLRB. 419 F.2d 688,689 (C A D C, 1969),N L R. B v Exchange PartsCo,Rebuilders Service Company, and SouthwestShoe Exchange Co,339 F.2d 829,831 (C A 5, 1965)11N.LR.B v Frontier Homes Corporation,371 F 2d 974 (C A. 8, 1967),N LR B v. United Nuclear Corp.,381 F.2d 972 (C.A. 10, 1%7),LT.T Semi-Conductors, Inc,165 NLRB 716 (1967)i8As theRespondents'violations of Sec.8(a)(5) and(1) support areinstatementand backpayorder and a direction to ceaseand desist fromtaking unilateral actions, which remedies are not included in the Board'sDecision andOrder inthe prior casereported at 224 NLRB 1529 (1976), theprinciple enunciatedinCanton Sign Co,186 NLRB 237 (1970), is notapposite EAGLE MATERIALHANDLING1-793.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.--Upon the basis,of the foregoing findings of fact, conclu-sionsof law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act,' I hereby issue thefollowing recommended:ORDER 19Respondents,Eagle Material Handling, Inc., a subsidiaryof Somerset Tire Service, Inc., and Somerset Tire Service,Inc.,Bound Brook, New Jersey, their officers, agents,successors, and assigns, shall:1.Cease and-desist from:(a)Laying off or otherwise discriminating against em-ployees in regard to their hire, tenure of employment, orother terms and conditions of their employment in order todiscourage membership in Local Union 825 and BranchesA,B,C,D, InternationalUnion of Operating Engineers,AFL-CIO, or any other labor organization.(b) Laying off service mechanics without notice to theUnion as their collective-bargaining representative andwithout affording the Union an opportunity to bargaincollectively about such matter or by unilaterally changingconditions of employment of their service mechanicswithout firstbargainingthereon with the Union.(c)Refusing to bargain collectively, upon request, withLocal Union 825 and Branches A,B,C,D, InternationalUnion of Operating Engineers, AFL-CIO, as the exclusivecollective-bargaining representative of all employees in thebelow-described appropriate collective-bargaining unit:All inside and outside service mechanics, servicemechanic's helpers and service mechanic trainees atRespondents' Bound Brook, New Jersey, facility ex-cluding all office clerical employees, professional em-ployees,guards,and supervisors as defined in the Act,and all other employees.(d) In any other manner interfering with, restraining, orcoercing their employees in the exercise of the rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)OfferVincent Salvatore,Robert Bylsma, DennisLaughlin, and Joseph Parise immediate and full reinstate-ment to their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges, and makeeach of them whole for any loss of earnings he may havesuffered by reason of Respondents' unlawful discriminationagainst him in the mannerset forth in the section of thisDecision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(c)Upon request, bargain collectively with Local Union825 and Branches A,B,C,D, International Union of Operat-ing Engineers, AFL-CIO, as the exclusive collective-bar-gaining representative of their employees in the appropriateunit described above with respect Ito rates of pay, wages,hours ;of employment, and other -terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached.(d) Post at their place of business in Bound Brook, NewJersey, copies of the attached notice marked "Appendix." 20Copies of said notice, on forms provided by the, RegionalDirector for Region 22, after being duly signed by-Respon-dents' representative, shall be posted by them immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,.includ-ing all places where notices to employees-are customarilyposted. Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, or coveredby any other material.-(e)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the allegations in thecomplaint of violations of Section 8(a)(4) and violationsstemming from the 1-day suspension of Vincent Salvatoreon October 20, 1975, be dismissed.19 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes.20 Inthe event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order oftheNationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off or otherwise discriminateagainst any employees in regard to their hire, tenure ofemployment, or any term or condition of their employ-ment in order to discourage membership in LocalUnion 825 and Branches A,B,C,D, International Unionof Operating Engineers, AFL-CIO, or any other labororganization.WE WILL NOT lay off employees in the collective-bargaining unit described below without first givingnotice to the above-named Union as their collective-bargaining representative and without affording suchUnion an opportunity to bargain collectively with usabout such matter and WE WILL NOT unilaterally changeanyconditions of employment of the employees in saidcollective-bargainingunitwithoutfirstbargainingthereon with said Union.WE WILL NOT refuse to bargain collectively with theabove-named Union as the exclusive collective-bargain-ing representative of our employees in the appropriateunit described below. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theright to self-organization,to form,join,or assist labororganizations,to bargain collectively through represen-tatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrainfrom any or all such activities.WE WILL, upon request, recognize and bargaincollectivelywithLocalUnion 825and BranchesA,B,C,D, International Union of Operating Engineers,AFL-CIO,as the exclusive collective-bargaining repre-sentative of our employees in the appropriate unitcomposed of all inside and outside service mechanics,service mechanic's helpers and service mechanic train-ees at our Bound Brook,New Jersey,facility,exclud-ing all office clerical employees, professional employ-ees, guards, supervisors as defined in the Act, and allother employees, regarding their rates of pay, wages,hours of employment, and other terms and conditionsof employment; and, if an understanding is reached, WEWILL embodythe same in a signed contract.WE WILL offer Vincent Salvatore, Robert Bylsma,Dennis Laughlin,and Joseph Parse immediate and fullreinstatement to their former jobs or, if such jobs nolonger exist,to substantially equivalent positions, with-out prejudice to their seniority and other rights andprivileges,and WE WILLmake eachof them whole forany loss of earnings he may have suffered by reason ofour unlawful discrimination against him.EAGLE MATERIALHANDLING INC., ASUBSIDIARY OF SOMERSETTIRESERVICE,INC., ANDSOMERSET TIRE SERVICE,INC.